                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

JOHN P. GREINER, JR.,

      Plaintiff,                                     Case No. 14-cv-13979
                                                     Hon. Matthew F. Leitman
v.

CHARTER COUNTY OF
MACOMB, MICHIGAN aka
MACOMB COUNTY, et al.,

     Defendants.
____________________________________________________________________/

                       ORDER DISMISSING PLAINTIFF’S
                   MOTION FOR RECONSIDERATION (ECF # 158)

      Pursuant to the Order entered by the United States Court of Appeals for the Sixth

Circuit on February 22, 2019, IT IS HEREBY ORDERED that Plaintiff’s Motion for

Reconsideration (ECF #158) is DISMISSED FOR LACK OF JURISDICTION.

      IT IS SO ORDERED.
                                       s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
                                       UNITED STATES DISTRICT JUDGE

Dated: March 4, 2019


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on March 4, 2019, by electronic means and/or ordinary
mail.

                                       s/Holly A. Monda
                                       Case Manager
                                       (810) 341-9764
